NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PROVERIS SCIENTIFIC CORPORATION
(FORMERLY KNOWN AS IMAGE THERM
ENGINEERING, INC.),
Plaintiff-Appellee,
V.
INNOVASYSTEMS, INC.,
Defendant-Appellant.
2011-1043
Appeal from the United States District Court for the
District of Massachusetts in case no. 05-CV-12424, Judge
Wil1ia1n G. Young.
ON MOTION
ORDER
Upon consideration of Becker Meisel LLC and Tin10-
thy J. Szuhaj’s motion to withdraw as counsel for Inno-
VaSysten1s, Inc.,
IT ls ORDERED THAT:
The motion is granted

PROVERIS SCIENTIFIC V. INNOVASYSTEMS
MAY 27 2011
CC.
S
Date
Victor H. Po1k, Jr., Esq.
Tim0thy J. Szuhaj, Esq.
J0hn J. Waters
21
2
FoR THE CoURT
/s/ J an H0rba1y
J an Horba1y
Clerk
l
!»
§§
a§z»
LED
R
F APPEALS FOR
AL C|RCUlT
HAY 27 2011
JANHDRB-A|.¥
CLEH(
tv